Citation Nr: 0733061	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left shin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied service connection for a 
disability of the left shin.  The veteran perfected a timely 
appeal.

This matter was before the Board in December 2003 and 
November 2005, and was both times remanded for further 
development.


FINDING OF FACT

There is no current left shin condition etiologically related 
to the veteran's period of service.


CONCLUSION OF LAW

A left shin disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in May 2004.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in July 2005.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
treatment records, VA medical treatment records, a VA 
compensation and pension examination, Social Security 
Administration records, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a left shin disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
reflect that, in August 1975, the veteran was noted too have 
a lump on the left shin, which he reported to have injured 
about a year prior.  It was also noted then that the veteran 
had a small lump since injury the past month, which had 
doubled in size, was tender, and burned.  A medical note from 
the same day in August 1975 indicates that the veteran 
complained of a knot at the middle third of his left leg 
since an accident.  On physical examination, there was 
swelling of about one inch at the middle third of leg, and it 
was tender on palpation.  X-ray report indicated no 
abnormality.  On September 1975 separation examination, the 
veteran was noted to have had a normal evaluation of the 
lower extremities, and no left shin or left leg problems were 
noted.  On his October 1975 report of medical history, the 
veteran indicated a history of swollen or painful joints, no 
history of arthritis, rheumatism or bursitis, no history of 
cramps in his legs, and no history of bone, joint, or other 
deformity.

Private and VA post-service medical records do not reflect 
treatment for a left shin condition.  However, the post-
service record reflects the following notations of left leg 
problems: a May 1994 note indicates that the veteran was hit 
by a falling tree, and as a result had pain in his back, 
neck, and both legs; May 2003, September 2003, January 2004, 
August 2004, August 2005 notes all indicate that he veteran 
was injured in 1994 from a tree fall, including injury to his 
legs, and that in 1973 the veteran's left leg was punctured 
by a stick in a bale of hay; a February 2005 note indicates 
that the veteran complained of leg pain that he thought was 
associated with his back.

The veteran was afforded a VA examination in September 2006.  
At the time of examination, the veteran stated that while in 
service in 1975, he thought he hit his left shin on the 
corner of some benches, and he went to the doctor who told 
him that it was just a calcium deposit.  On examination of 
the veteran, the following was noted: there was no active 
infection; he did not use a crutch, brace, or cane or 
corrective shoes; he had no constitutional symptoms of bone 
disease; his gait was normal; he walked on his heels with 
pain in the left mid tibia, according to the veteran, and he 
walked on his toes and the outside of his feet with no pain; 
strength and reflexes of both lower legs were normal; and X-
rays of the left tibia and fibula were completely normal with 
no evidence of any calcification or other problems noted.  
The examiner stated that the only finding that he could come 
up with was a slight, tender, hard linear area against the 
lateral mid tibia that was four centimeters long, and one-
fourth centimeters wide, in the subcutaneous tissue, with no 
involvement either of the left knee or left ankle that needed 
to be examined.  The veteran was diagnosed as having small 
subcutaneous scar tissue, cause unknown.  The examiner opined 
that it was more likely than not that the small area of scar 
tissue was not caused by, related to, or due to any injury 
sustained while the veteran was on active duty.  The examiner 
noted that, from the military medical records at the time of 
the examination of that area, it was noted that there was a 
normal examination, X-rays were read as no abnormality noted, 
and, thus, the veteran had no positive findings of any 
problem while he was on active duty and the X-rays confirmed 
that.  The VA examiner also noted that there was no 
continuity of care required from the veteran's alleged 
problem throughout the years, and that there was no 
conclusive evidence that he veteran saw a doctor for the 
problem after active duty.  Therefore, in the examiner's 
opinion, it was more likely than not that the veteran's 
current small area of scar tissue was not in any way due to 
or related to his active duty time.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a left shin disability.  While the record 
reflects in-service treatment for a lump on the left shin, it 
does not reflect that any such problem was chronic and 
continued after the veteran's period of service, or that any 
such left shin condition or residual thereof exists 
currently.  The August 1975 notations of the left shin lump 
are the only notations of a left shin problem in the service 
medical records, and the veteran's September 1975 separation 
examination does not indicate any left shin condition or any 
problems regarding the left shin.  Also, the post-service 
medical record is essentially negative for any complaints of 
or treatment for any left shin or left leg condition, with 
the exception of some complaints of left leg pain related 
either to a 1994 falling tree injury, or to the veteran's 
back in February 2005.  Furthermore, the opinion of the 
September 2006 VA examiner, after examining the veteran and 
reviewing the record, was that the only current left shin 
condition was a small area of scar tissue, and that it was 
more likely than not that such area of scar tissue was not in 
any way due to or related to the veteran's period of service.  
Moreover, there is no medical opinion or other positive 
medical evidence indicating that the veteran has a current 
left shin condition related to his period of service.

In short, there is no medical evidence either of a current 
left shin disability or that the veteran's in-service left 
shin condition was chronic and continued after his separation 
from service.  Accordingly, service connection is not 
warranted for a left shin disability.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.



ORDER

Entitlement to service connection for a left shin disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


